DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 18, 2021.  

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is dependent upon cancelled claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The a leading portion of each groove or channel extends from the first longitudinal end and around the rotor in a first circumferential direction…” and ”…wherein a trailing portion of each groove or channel extends from the second longitudinal end and around the rotor in the first circumferential direction…” does not accurately describe the applicant’s invention, as the applicant’s drawings seem to show in figure 1B the trailing portion 14 extending from the second longitudinal end 102 of the rotor in a direction opposite the first circumferential direction (if the direction in which the leading portion 13 is extending from the first longitudinal end 101 of the rotor is considered the “first circumferential direction”).  Therefore this limitation renders the claim as failing to comply with the written description requirement.
Claim 12 is also rejected for its dependency upon aforementioned claim 11.  

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, and 13-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of applicant’s claim 1 such as Husband et al. (US 20080197725 A1) disclosing grooves 14, 14a, 14b extending in circumferential directions along the length of the rotor (see figures 4-7), the prior art of record do not sufficiently disclose the combination of features including the fluid path of each groove .






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834